Title: From Alexander Hamilton to John Jay, 30 June 1792
From: Hamilton, Alexander
To: Jay, John



Philadelphia June 30. 1792
My Dear Sir

The bearer of this is Lt Colonel Toussard, a French Officer, who lost his arm in our service during the late war. He is now Lt Colonel of the Regiment Du Cape, and lately from St Domingo with his family. Being desirous of purchasing some lands in our State, he is setting out on a journey to N York and has requested a line introducing him to you. This I readily comply with, as he is generally esteemed a man of real worth.
The attentions you may shew him will oblige   Dr Sir   Yr. Affect & Obed serv
A Hamilton
Chief Justice Jay
